Stevens, J.
The sole question presented is whether the trial court abused its discretion in granting a new trial. “This court is very loath to interfere with the discretion to grant new trials that is vested in circuit judges. It is a power that should be courageously and fearlessly exercised whenever a trial judge is convinced that to enter judgment on a verdict returned would result in a miscarriage of justice. It is very possible that this important power is used more sparingly than it should be. However this may be, it is only in a clear case of an abuse of discretion that this court will interfere.” Schlag v. C., M. & St. P. R. Co. 152 Wis. 165, 169, 170, 139 N. W. 756.
The fact that the trial judge granted a new trial “on the ground that the interests of justice will thereby be promoted” “does not preclude this court from examining the whole record and from reversing if such examination clearly leads to the conclusion that there was nothing upon which to base such expression. But it does inform this court of the fact that the trial judge is of the opinion that justice has not been done and that a new trial should be had. In such cases we do not reverse merely because, upon the record before us, we come to a different conclusion. It must clearly *406appear that there was an abuse of judicial discretion before we reverse.” McCoy v. Terhorst, 188 Wis. 512, 517, 205 N. W. 420.
The record discloses a situation in which .conflicting conclusions may be reached by different persons. The court is satisfied that there was no abuse of discretion in granting the new trial. It follows that the order appealed from must be affirmed. It is unfortunate that there must be the expense and delay incident to a third trial of this action. The fact that the first of these trials was an abortive effort to settle this controversy, was due entirely to the fact that the plaintiff mistook his remedy by seeking relief in equity when his only remedy was at law. .
By the Cowt. — Order affirmed.